               Case 3:20-cv-03186-TSH Document 6 Filed 05/20/20 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Alex Spiro
 2 51 Madison Avenue, 22nd Floor
   New York, New York 10010
 3
   Telephone: (212) 849-7364
 4 Fax: (212) 849-7100
   Email: alexspiro@quinnemanuel.com
 5
   Derek L. Shaffer (CA Bar No. 212746)
 6 1300 I Street NW, Suite 900
   Washington, DC 20005
 7
   Telephone: (202) 538-8123
 8 Fax: (202) 538-8100
   Email: derekshaffer@quinnemanuel.com
 9
   Kyle K. Batter (CA Bar No. 301803)
10 555 Twin Dolphin Drive, 5th Floor

11 Redwood Shores, California 94065
   Telephone: (650) 801-5000
12 Facsimile: (650) 801-5100
   Email: kylebatter@quinnemanuel.com
13
   Attorneys for Plaintiff Tesla, Inc.
14
                                UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16

17 TESLA, INC.,                                       Case Number: 4:20-cv-03186
18                 Plaintiff,
                                                      NOTICE OF DISMISSAL
19       vs.
20
     ALAMEDA COUNTY, CALIFORNIA;
21
                   Defendant.
22

23

24

25

26

27

28
                                                      1
                                Notice of Dismissal – Case No. 4:20-cv-03186
              Case 3:20-cv-03186-TSH Document 6 Filed 05/20/20 Page 2 of 3




 1                                    NOTICE OF DISMISSAL
 2         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Tesla, Inc., by and

 3 through its undersigned counsel, hereby dismisses its complaint in Case Number 4:20-cv-03186

 4 without prejudice.

 5

 6
     Dated: May 20, 2020
 7

 8                                          /s/ Alex Spiro
 9                                          QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                            Alex Spiro
10                                          51 Madison Avenue, 22nd Floor
                                            New York, New York 10010
11                                          Telephone: (212) 849-7364
                                            Email: alexspiro@quinnemanuel.com
12

13                                          Derek L. Shaffer (Bar No. 212746)
                                            1300 I Street NW, Suite 900
14                                          Washington, DC 20005
                                            Telephone: (202) 538-8123
15                                          Email: derekshaffer@quinnemanuel.com
16
                                            Kyle K. Batter (Bar No. 301803)
17                                          555 Twin Dolphin Drive, 5th Floor
                                            Redwood Shores, California 94065
18                                          Telephone: (650) 801-5000
                                            Email: kylebatter@quinnemanuel.com
19
                                            Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28
                                                   2
                             Notice of Dismissal – Case No. 4:20-cv-03186
              Case 3:20-cv-03186-TSH Document 6 Filed 05/20/20 Page 3 of 3




 1                                         ATTESTATION
 2          I, Kyle K. Batter, am the ECF User whose ID and password are being used to file this

 3 Notice of Dismissal. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Alex

 4 Spiro has concurred in this filing.

 5

 6 DATED: May 20, 2020                   QUINN EMANUEL URQUHART & SULLIVAN, LLP

 7                                       /s/ Kyle Batter

 8                                       Kyle Batter

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
                             Notice of Dismissal – Case No. 4:20-cv-03186
